           Case 4:16-cr-40025-TSH Document 258 Filed 12/11/18 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                               )
                                                       )
               v.                                      )
                                                       )      Docket No. 16-CR-40025-TSH
(1)     IVAN CRUZ-RIVERA and                           )
(2)     CARLOS JIMENEZ                                 )
                                                       )
                       Defendants.                     )
                                                       )

      UNITED STATES’ MOTION FOR JUDICIAL NOTICE OF ADJUDICATIVE FACTS

        The United States, through United States Attorney Andrew E. Lelling and Assistant

United States Attorneys Michelle L. Dineen Jerrett and William F. Abely, hereby

respectfully requests that the Court take judicial notice of the following two facts:

              The distance between Englishtown, NJ and Lawrence, MA is approximately
               272 miles for vehicular travel via divided highway; and

              The distance between Lawrence, MA and Leominster, MA is approximately
               38 miles for vehicular travel via divided highway.
        In support of this motion, the United States submits that, pursuant to Fed. R. Evid.

201, the Court “may judicially notice a fact that is not subject to reasonable dispute because

it… can be accurately and readily determined from sources whose accuracy cannot

reasonably be questioned.” The highway mileage between two cities may be accurately and

readily determined via maps or mapping services,1 and the accuracy of such distance cannot

be reasonably disputed. See, e.g., United States v. Moon, 802 F.3d 135, 149 and n. 11 (1st

Cir. 2015) (taking judicial notice of the distance between Worcester and Boston). See also




1
 Based on queries input today, Google Maps proposes two driving routes from Englishtown to
Lawrence (one of 272 miles and one of 281 miles) and proposes two driving routes from
Leominster to Lawrence (one of 38.2 miles and one of 43.9 miles).

                                                   1
             Case 4:16-cr-40025-TSH Document 258 Filed 12/11/18 Page 2 of 3



Deutch v. United States, 367 U.S. 456, 470 (1961) (taking judicial notice of the mileage

between Ithaca, NY and Albany, NY); Boyce Motor Lines v. United States, 342 U.S. 337,

344 (1952) (“[w]e may, of course, take judicial notice of geography”).

        Given the foregoing, and the trial testimony to date concerning certain supposed car

travel, the United States respectfully requests that the Court take judicial notice of the above

two facts.



                                                        Respectfully submitted,

                                                        ANDREW E. LELLING
                                                        United States Attorney

                                              By:       /s/ William F. Abely
                                                        MICHELLE L. DINEEN JERRETT
                                                        WILLIAM F. ABELY
                                                        Assistant U.S. Attorneys
                                                        United States Attorney’s Office
                                                        District of Massachusetts
                                                        Donohue Federal Building
                                                        595 Main Street
                                                        Worcester, Massachusetts 01608
                                                        William.Abely@usdoj.gov

Date:   December 11, 2018




                                                    2
          Case 4:16-cr-40025-TSH Document 258 Filed 12/11/18 Page 3 of 3




                                   CERTIFICATE OF SERVICE

       This is to certify that I shall cause a copy of the foregoing document to be served on counsel
to Defendants via ECF.

                                             /s/ William F. Abely
                                             WILLIAM F. ABELY
                                             Assistant U.S. Attorney



Dated: December 11, 2018

                                   RULE 7.1 CERTIFICATION

       This is to certify that counsel to the United States has conferred with opposing counsel and
have attempted in good faith to resolve or narrow the issue.

                                             /s/ William F. Abely
                                             WILLIAM F. ABELY
                                             Assistant U.S. Attorney
Dated: December 11, 2018




                                                  3
